Citation Nr: 0418078	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  03-01 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for atherosclerosis.

2.  Entitlement to service connection for spondylosis of the 
lumbar spine.

3.  Entitlement to service connection for arthritis of the 
right hip.

4.  Entitlement to service connection for residuals of 
malaria.

5.  Entitlement to service connection for dysentery.

6.  Entitlement to service connection for malnutrition.

7.  Entitlement to service connection for beriberi.

8.  Entitlement to service connection for a psychiatric 
disorder.

9.  Entitlement to service connection for numbness of the 
hands and legs.

10.  Entitlement to service connection for asthmatic coughs 
and colds.

11.  Entitlement to service connection for poor vision.

12.  Entitlement to service connection for hearing loss.

13.  Entitlement to service connection for hernia.

14.  Entitlement to service connection for diarrhea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had recognized service from March 8, 1945, to 
June 20, 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
service connection for atherosclerosis, spondylosis of the 
lumbar spine, arthritis of the right hip, residuals of 
malaria, dysentery, malnutrition, beriberi, a psychiatric 
disorder, numbness of the hands and legs, asthmatic coughs 
and colds, poor vision, hearing loss, hernia, and diarrhea.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the post service 
diagnoses of atherosclerosis, spondylosis of the lumbar 
spine, and arthritis of the right hip is not of record.

2.  Competent evidence of current disabilities of residuals 
of malaria, dysentery, malnutrition, beriberi, a psychiatric 
disorder, numbness of the hands and legs, asthmatic coughs 
and colds, poor vision, hearing loss, hernia, and diarrhea is 
not of record.


CONCLUSIONS OF LAW

1.  Atherosclerosis, spondylosis of the lumbar spine, and 
arthritis of the right hip were not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Residuals of malaria, dysentery, malnutrition, beriberi, 
a psychiatric disorder, numbness of the hands and legs, 
asthmatic coughs and colds, poor vision, hearing loss, 
hernia, and diarrhea were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claim for service connection by means of the 
December 2000 letter and by means of the discussions in the 
March 2002 rating decision and the October 2002 statement of 
the case.  In the December 2000 letter, the RO informed the 
veteran that the evidence necessary to substantiate his claim 
for service connection would be evidence of a disease or 
injury that began or was aggravated during service, a current 
physical or mental disability, and evidence of a relationship 
between the current disability and the disease or injury in 
service.  

In the rating decision and the statement of the case, the RO 
stated that service connection for atherosclerosis, 
spondylosis of the lumbar spine and arthritis were being 
denied because, while the veteran had brought forth competent 
evidence that he has these disabilities, he had not brought 
forth competent evidence of a nexus between the post service 
disabilities and service.  Additionally, it is noted that the 
veteran's separation examination showed no findings related 
to heart or back problems or arthritis.   As to the claims 
for service connection for residuals of malaria, dysentery, 
malnutrition, beriberi, a psychiatric disorder, numbness of 
the hands and legs, asthmatic coughs and colds, poor vision, 
hearing loss, hernia, and diarrhea, the RO informed the 
veteran that there was no competent medical evidence that he 
had any of these disabilities.  It added that the veteran had 
also not brought forth evidence of a nexus between these 
disabilities and his service.  Based on the above, the Board 
finds that VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed to 
substantiate his claims for service connection.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the December 2000 letter, the RO stated that 
it would attempt to secure any additional records that the 
veteran was unable to obtain, provided that the veteran 
identify the record and authorize VA to obtain them.  It 
stated that if the facility was a non-U.S. Government 
facility, such as a private hospital, clinic, or doctor that 
the veteran would need to complete the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to VA, 
for each doctor or hospital and VA would attempt to obtain 
such records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO obtained the veteran's service 
medical records.  Additionally, the RO attempted to obtain 
the private medical records that the veteran had identified 
were relevant to his claims.  One of the private physicians 
stated that he had no records for the veteran.  Another one 
submitted the records.  The third private physician had died, 
and the veteran submitted a death certificate to explain why 
those records were not available.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating the claims.

Although an examination was not provided in connection with 
the veteran's claims for service connection, the Board finds 
that VA was not under an obligation to provide an 
examination, as such was not necessary to make a decision on 
any of the claims for service connection.  Specifically, 
under the new law, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that atherosclerosis, 
spondylosis of the lumbar spine, arthritis of the right hip 
may be associated with the veteran's active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  While there is evidence that 
the veteran has current diagnoses of atherosclerosis, 
spondylosis of the lumbar spine, and arthritis of the right 
hip, he has not brought forth any evidence suggestive of a 
causal connection between the current disabilities and 
service.  The RO informed him that he would need evidence of 
a relationship between the current disabilities and service, 
and the veteran has not provided such evidence.  Therefore, 
the Board finds that the RO was under no obligation to order 
an examination regarding these claims for service connection.

As to the claims for service connection for residuals of 
malaria, dysentery, malnutrition, beriberi, a psychiatric 
disorder, numbness of the hands and legs, asthmatic coughs 
and colds, poor vision, hearing loss, hernia, and diarrhea 
bilateral hearing loss disability, the veteran has not 
brought forth competent evidence of either diagnoses of these 
disabilities or persistent or recurrent symptoms of these 
disabilities.  Therefore, the Board finds that the RO was 
under no obligation to order an examination regarding these 
claims for service connection as well.

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004), held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  This has occurred in this case, as the December 
2000 letter was issued prior to the March 2002 rating 
decision.

In the Pelegrini decision, the Court also held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the December 2000 letter that was 
provided to the veteran does not contain the exact wording of 
the "fourth element," in a very recent Office of General 
Counsel opinion, the General Counsel determined that the 
Court's holding that the statute and the regulation required 
VA to include the fourth element was obiter dictum and was 
not binding on VA.  VA OGC Prec. Op. No. 1-2004 (Feb. 24, 
2004).  The General Counsel noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran contends that service connection for 
atherosclerosis, spondylosis of the lumbar spine, arthritis 
of the right hip, residuals of malaria, dysentery, 
malnutrition, beriberi, a psychiatric disorder, numbness of 
the hands and legs, asthmatic coughs and colds, poor vision, 
hearing loss, hernia, and diarrhea is warranted.  He states 
that he developed these problems while in service and that he 
has continued to have problems since that time.  The veteran 
asserts that the environmental conditions in service made him 
more susceptible to these diseases, including the tropical 
diseases.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
chronic disease, such as arthritis and atherosclerosis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for atherosclerosis, spondylosis 
of the lumbar spine, arthritis of the right hip, residuals of 
malaria, dysentery, malnutrition, beriberi, a psychiatric 
disorder, numbness of the hands and legs, asthmatic coughs 
and colds, poor vision, hearing loss, hernia, and diarrhea.  
The reasons are explained below.

The veteran's separation examination is silent for any signs 
or symptoms of the disabilities for which the veteran 
currently seeks service connection.  As to the claims for 
service connection for atherosclerosis, spondylosis of the 
lumbar spine, and arthritis of the right hip, there is no 
competent evidence of a nexus between these diagnoses and 
service, to include manifestations of atherosclerosis and 
arthritis to a compensable degree within one year following 
the veteran's discharge from service.  The first showing of 
all three of these disabilities is in a February 2001 private 
medical record, which is more than 55 years following the 
veteran's discharge from service.  Additionally, the Board 
notes that there is a lack of continuity of symptomatology 
regarding these disabilities between the veteran's discharge 
from service and the 2001 private medical record. 

While the veteran and his friend, TTR, who served with the 
veteran, have attributed these current diagnoses to the 
veteran's service, they do not have the requisite knowledge 
of medical principles that would permit them to render an 
opinion regarding matters involving a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As to the claims for service connection for residuals of 
malaria, dysentery, malnutrition, beriberi, a psychiatric 
disorder, numbness of the hands and legs, asthmatic coughs 
and colds, poor vision, hearing loss, hernia, and diarrhea, 
the veteran has brought forth no competent evidence that he 
even has these disabilities.  There are no medical records 
showing even complaints of symptoms of these disabilities.  
Therefore, without competent evidence of current 
disabilities, service connection cannot be granted for any of 
these disabilities.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

While the veteran has asserted that he has residuals of 
malaria, dysentery, malnutrition, beriberi, a psychiatric 
disorder, numbness of the hands and legs, asthmatic coughs 
and colds, poor vision, hearing loss, hernia, and diarrhea, 
he is not competent to make those assertions, as that 
requires a medical opinion.  See Espiritu, 2 Vet. App. at 
494.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for atherosclerosis, spondylosis of 
the lumbar spine, arthritis of the right hip, residuals of 
malaria, dysentery, malnutrition, beriberi, a psychiatric 
disorder, numbness of the hands and legs, asthmatic coughs 
and colds, poor vision, hearing loss, hernia, and diarrhea, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

The Board regrets that more favorable determinations could 
not be made in this case.


ORDER

Service connection for atherosclerosis, spondylosis of the 
lumbar spine, arthritis of the right hip, residuals of 
malaria, dysentery, malnutrition, beriberi, a psychiatric 
disorder, numbness of the hands and legs, asthmatic coughs 
and colds, poor vision, hearing loss, hernia, and diarrhea is 
denied.



________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



